Citation Nr: 1535731	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  03-20 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a stomach disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a cardiovascular disorder encompassing an atrial flutter and mitral valve lapse.

4.  Entitlement to service connection for a left lower leg disorder.

5.  Entitlement to service connection for breathing problems, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for headaches and fatigue, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for muscle cramps and twitching joint pain, to include as due to an undiagnosed illness.

8.  Entitlement to an increased evaluation for a service-connected laceration of the right frontal area of the head, currently evaluated as 10 percent disabling.

9.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD), previously rated as anxiety disorder and sleep disturbance, in excess of 30 percent prior to August 9, 2012. 

10.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD), previously rated as anxiety disorder and sleep disturbance in excess of 70 percent from August 9, 2012 to October 5, 2012. 

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to August 9, 2012.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1990 to June 1990 and from November 1990 to July 1991, with service in Southwest Asia during Operation Desert Storm.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia in June 1999, February 2002, and March 2003.

In a May 2007 decision, the Board denied service connection for a skin rash to include as due to an undiagnosed illness.  The claims of service connection for pes planus and a stomach disorder were reopened.

The Board at that time remanded the issues of service connection for bilateral pes planus, stomach disorder, generalized anxiety disorder, a cardiovascular disorder encompassing an atrial flutter and mitral valve prolapse, hypertension, a left lower leg disorder, breathing problems, sleep disturbances with headaches and fatigue, muscle cramps and twitching joint pains, and PTSD; and the claim of an increased evaluation for the service-connected laceration of the right frontal area of the head.

The Veteran appealed the portion of the decision which denied service connection for the skin rash to the United States Court of Appeals for Veterans Claim (Court).

In December 2007, the Court granted a Joint Motion to vacate the May 2007 decision that denied service connection for the skin rash and to remand that matter for further development.  In June 2008, the Board remanded this issue to the RO for additional development.

In a May 2011 rating decision, the RO granted service connection for anxiety disorder and assigned a 30 percent rating effective October 12, 1998.  The Veteran was notified of this decision and filed a timely Notice of Disagreement in June 2011. 

In a December 2011 decision, the Board denied the claims of service connection for hypertension and dismissed the claim for service connection for a skin disorder.  The Board remanded the issues of service connection for a claimed stomach disorder, atrial flutter and a mitral valve disorder, left lower leg discomfort, breathing problems, sleep disturbances with headaches and fatigue, muscle cramps and twitching, joint pains to include as due to an undiagnosed illness; service connection for the claimed bilateral pes planus; and an increased evaluation for the service-connected laceration of the right frontal area of the head and the service-connected generalized anxiety disorder to include entitlement to a TDIU.

In a September 2012 decision, the AOJ granted an increased disability rating of 70 percent for anxiety disorder effective August 9, 2012. 

In an August 2014 decision, the AOJ granted service connection for PTSD and assigned a total disability rating for PTSD and generalized anxiety disorder effective October 5, 2012.  

In a September 2014 decision, the AOJ granted entitlement to TDIU effective August 9, 2012.  

In the December 2011 decision, the Board noted that the record shows diagnoses of bipolar disorder, mood disorder and somatization disorder in addition to the service-connected PTSD and generalized anxiety disorder and referred the issues to the AOJ for appropriate action.  It is unclear whether any additional development has been taken on these issues. 

The issue of entitlement to TDIU is addressed in the remand portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2014 letter, the Veteran withdrew his appeals for service connection for bilateral pes planus, stomach disorder, cardiovascular disorder, left lower leg disorder, breathing problems, headaches and fatigue, muscle cramps and twitching joint pain, and increased evaluation for laceration of the right frontal area of head.

2.  Prior to August 9, 2012, the evidence of record shows that the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, anxiety, irritability, and chronic sleep impairment.

3.  From August 9, 2012 to October 5, 2012, the evidence of record shows that the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in work, judgment, thinking, and mood, due to such symptoms as anxiety, intrusive thoughts, severe sleep disturbance with nightmares, and inability to maintain effective relationships in some instances. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issues of service connection for bilateral pes planus, stomach disorder, cardiovascular disorder, left lower leg disorder, breathing problems, headaches and fatigue, muscle cramps and twitching joint pain, and an increased rating for laceration of the right frontal area of head have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 20144); 38 C.F.R. § 20.204 (2014).

2.  The criteria for a disability rating in of 50 percent, but no higher, for PTSD have been met prior to August 9, 2012.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met from August 9, 2012 to October 5, 2012.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2014).

	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Issues on Appeal

The Veteran's appeal included the issues of service connection for bilateral pes planus, stomach disorder, cardiovascular disorder, left lower leg disorder, breathing problems, headaches and fatigue, muscle cramps and twitching joint pain, and an increased rating for laceration of the right frontal area of head.  In a letter from his representative received by VA in November 2014, the Veteran stated that he wished to withdraw these issues from his appeal.

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

As there is no longer an allegation of error of fact or of law as to the claims, the Board does not have appellate jurisdiction and the appeal as to the claims for service connection for bilateral pes planus, stomach disorder, cardiovascular disorder, left lower leg disorder, breathing problems, headaches and fatigue, muscle cramps and twitching joint pain, and an increased rating for laceration of the right frontal area of head is dismissed.  38 U.S.C.A. § 7105.

II.  Increased Rating

      A.  Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After each of the claims was received, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).  With regard to the Veteran's claim for PTSD, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, 'there is no reasons or bases requirement imposed on examiners' Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

      
B.  Merits of the Claims

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as 'staged' ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran's PTSD is currently evaluated as 30 percent disabling prior to August 9, 2012, 70 percent disabling from August 9, 2012 to October 5, 2012, and 100 percent disabling thereafter, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

Under Diagnostic Code 9411, a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).  

Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a 'formula' that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

C.  Factual Background

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the Veteran's PTSD warrants an increased 50 percent evaluation prior to August 9, 2012, but not a disability rating in excess of 70 percent from August 9, 2012 to October 5, 2012.  The evidence shows that prior to August 9, 2012, the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks with evidence of some meaningful interpersonal relationships and only occasional depression and sadness.  The Veteran's PTSD, from August 9, 2012 to October 5, 2012, caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: disturbances of motivation and mood, some impulse control problems, few social contacts, sleep problems resulting from nightmares, and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Service treatment records include a January 1993 report of medical history, in which the Veteran complained of depression or excessive worry.  The examiner noted psychiatric examination as normal on separation examination dated in January 1993. 

VA progress notes dated from February 1992 to August 1994 include complaints of marital difficulty and divorce.  In a July 1994 VA progress note, he indicated that he was doing "real well" and was still working in apartment maintenance. 

In a July 1998 VA progress note, the Veteran reported conflicts with his employer.  He complained of severe depression, insomnia, low energy, difficulty concentrating, and periodic loss of appetite.  He reported he was a divorced single parent.  He denied homicidal or suicidal ideation, as well as hallucinations.  Upon mental status examination, he was alert and oriented with dysthymia.  His insight and judgement were limited, mood depressed, and sensorium cloudy.  

In August 1998 VA progress notes, the Veteran asserted he was anxious and depressed due to his inability to get and hold a job.  He further reported trouble concentrating, and feeling confused, easily irritable, and angered.  He complained of severe difficulty sleeping and low energy.  Upon examination, the examiner noted he was alert, casually dressed, and in no acute distress.  There was no depression or suicidal ideations.  There was irritability, suppressed anger, and the feeling of being wronged.  There was also worry, anxiety, and focusing on the multiple symptoms and stressors.  The examiner noted his anxiety and somatization are ongoing.  Depression was reactive.  The assigned GAF score was 45. 

In October 1998 VA progress notes, the Veteran reported he has been married for two months.  He complained of increased anxiety attacks and one panic attack resulting in an emergency room visit.  He complained of depression, nightmares, flashbacks, and bad dreams.  He stated he was often fatigued, and had difficulty with concentration, memory loss, stuttering, and periodic crying.  He reported difficulty holding a job due to these symptoms.  Upon mental status evaluation, the examiner noted he was an alert casually dressed male who was tense and anxious.  He made good eye contact.  He was not significantly depressed, and there were no psychotic symptoms.  There was suppressed anger and rage.  The assigned GAF score was 45. 

During a December 1998 VA examination, the Veteran reported he was married with a daughter.  He indicated that while in Saudi Arabia, Iraq, and Kuwait, he started suffering from anxiety disorders including feeling being restless, easily tiring, fatigued, difficulty with concentration, and highly irritable.  He asserted his condition gradually worsened until he was not able to sleep and started taking sleeping pills.  He reported a history of going to the emergency room several times and seeing the psychiatrist for his anxiety disorder.  He stated that his medical and emotional problems worsened to the level that he was not able to continue his job in October 1998.  Upon mental status examination, the examiner noted his grooming and dressing were clean and kempt.  He was irritable, but cooperative, and his mood was tense and unhappy with congruent affect.  His speech was clear and relevant, but rather circumstantial.  He had no evidence of hallucinations, though he reported bad dreams.  He stated he could not trust most of the people around him, but he could trust some.  He was well oriented to time, person, and place.  His remote and immediate memory was good, but his memory for recent and short-term was not functioning as well.  His concentration was poor, and his information and intelligence were fair.  He had good judgment and insight about his medical and emotional problems.  The examiner noted that based on his mental status, the impression included anxiety most of the time, sleep disturbances, not able to have a job, staying alone, not socializing.  The diagnosis was generalized anxiety disorder with an assigned GAF score of 45.

In a January 1999 private psychiatric evaluation for Social Security disability purposes, the Veteran reported that he worked at an apartment complex for 19 months doing maintenance work, and he worked for the security police force of Erlanger Hospital for about 8 months.  He was also in the military for approximately 10 years.  Upon examination, the examiner noted that his grooming was appropriate and he was dressed casually in clean and adequately cared for clothes.  He exhibited signs of guardedness and hypervigilance.  He denied hallucinations, but admitted delusions of paranoia and that he was suspicious around others and questions their motives.  He complained of sleep disturbances including nightmares about the desert.  He stated he did not feel depressed, but felt agitated, frustrated, and angry at times.  He complained of generalized feelings of anxiety and worry.  He was oriented to time, place, and person.  He reported he had a daughter whom he had custody of, and he had a good relationship with his parents.  He stated that he was disabled due to difficulty sleeping which made him feel tired.  He said that he had difficulty concentrating and he had difficulty remembering things and expressing himself.  He reported that he had numerous physical problems that bothered him and added to his chronic fatigue.  He stated that he did not like to be around people, because he was nervous in groups of people he did not know.  The diagnoses were bipolar disorder without psychotic symptoms and agitation.  The GAF score was 50.  The examiner determined that the Veteran had the ability to understand and remember locations and work-like procedures and understand and remember simple and/or detailed instructions.  He did not have the ability to sustain concentration and be persistent with work processes.  He did not possess the ability to interact with peers and supervisors in a standardized work setting.  

VA progress notes dated from February 1999 to August 2003 include ongoing complaints of anxiety, sleep disturbances, irritability, and anger.  He denied new stressors and depression.  In a March 1999 VA progress notes, the Veteran reported he had been taking increasing doses of Xanax and reported that these helped significantly to control the anxiety.  Upon evaluation, the examiner noted that he was alert, casually dressed, and made good eye contact.  He had a shallow, but responsive affect.  There was no psychosis.  He was anxious, worried, and focused on the symptoms.  There was no homicidal or suicidal ideation.  There was dependency and passivity.  The examiner noted that the Veteran's anxiety and somatic symptoms are ongoing, and noted a GAF score of 45.  In a February 2002 VA progress note, the examiner noted that the Veteran was somewhat marginal in his grooming and hygiene.  He reported he had not been employed and received SSA disability.  The diagnosis was anxiety with an assigned GAF score of 55. 

In a September 2001 private mental status examination for Social Security disability purposes, the Veteran reported poor physical health, fluctuating appetite, and difficulties when trying to sleep.  He reported receiving mental health treatment for anxiety through the VA outpatient clinic in Chattanooga; although he insisted that he did not really have any type of emotional problems.  He denied psychotic manifestations such as hallucinations or delusional thinking.  He denied any suicidal ideation or intent and also denied any history of suicidal gestures or attempts.  He asserted he was capable of performing all personal hygiene tasks independently.  He reported he ran an online type of Christian ministry which included forty nine states plus New Zealand and Australia.  He took care of household chores, and occasionally went fishing with his daughter.  He stated that he believed he would be working currently in a public job if he were physically healthy.  He took care of 25 chickens, prepared light meals, paid bills, cleaned his home, and went grocery shopping alone.  The examiner noted he had little to no restrictions in the area of recreational activities, interests, and/or hobbies.  The Veteran reported having a girlfriend and having friends.  The examiner found the Veteran had little to no impairment in his level and quality of social participation on a group as well as an individual level.  Upon mental status evaluation, the examiner noted he came to the session appropriately dressed and groomed.  His affect was appropriate.  He was oriented and maintained appropriate eye contact.  His speech was rational and coherent, and his sensorium was alert.  His insight and judgment appeared to be intact.  The impression was no diagnosis.  The examiner noted that he did not appear to be in any significant psychological distress.  In terms of any impairment which is based strictly on psychological or emotional factors, the Veteran was functioning adequately in the area of activities of daily living which include Routine Household Tasks, Recreational Interests, and Hobbies and Social Participation.

During a June 2002 VA examination, the Veteran reported he was married for the second time with a 10 year old daughter.  He stated he was unemployed.  After his active service, he worked in various jobs as security for different companies, as maintenance for an apartment, multiple semi-skilled jobs until 1994 when his health worsened.  He reported he currently spent times either reading or watching television.  He reported he had friends but only saw them occasionally.  Upon mental status examination, the examiner noted he maintained appropriate eye contact, maintained a ready flow of coherent speech without loose associations or delusions, showed no significant problems with memory loss for past events, but asserted he had to write himself notes to remind him of everything he did.  The examiner indicated there were no obsessive or ritualistic behaviors, though he reported feelings of panic when he was driving in traffic or when he came to clinic, and he had problems concentrating when he felt this way.  His mood was shallow and angry, with frustrated affect.  There was no evidence of suicidal or homicidal ideation.  The Veteran exhibited limited insight and history of adequate judgement without problems with impulse control.  He reported significant sleep impairment, frequently awakening after troubled nightmares.  The diagnosis was atypical mood disorder as shown by difficulty sleeping, and problems with interpersonal relationship and significant social and occupational impairments.  A GAF score was 45 was assigned. 

In a July 2002 private treatment record, the Veteran reported that his VA doctor discontinued his Xanax, and since he had been off of it he was severely anxious and could not sleep.  The private provider prescribed Xanax to treat his anxiety.  

In a July 2003 medical release authorization form, the Veteran asserted that he lost custody of his daughter due to his illness.  He reported he has not been able to work for 6 or 7 years. 

In private treatment records dated August 2004 to April 2005, the Veteran complained of anxiety.  The examiner noted appropriate appearance, inappropriate affect, normal mood, appropriate thought content, logical thought process, normal speech, normal motor, average intellect, and partially absent insight.  He also exhibited impaired judgement, impulse control, memory, concentration, and attention.  The diagnosis was PTSD with a GAF score of 40. 

In a March 2005 VA progress note, the Veteran reported he was no longer taking medication by his private physician.  Upon mental status examination, the examiner noted speech was relevant and coherent without tangential or circumstantial thought process observed.  There was no delusional thinking, hallucinations or preoccupations were noted.  Mood was dysphoric; affect was congruent, flat and not inappropriate.  The Veteran denied suicidal ideation, plan or intent.  Recent and remote memory appeared to be within normal limits.  Attention span and concentration were average.  There appeared to be no agitation, mania, or irritability.  Insight and judgement appeared to be grossly intact.  The Veteran reported he was unemployed and received SSA disability.  The diagnosis was mood disorder, somatization disorder, nicotine dependence, and depression.  The assigned GAF score was 45.  

In an October 2009 VA progress note, the Veteran complained of trouble sleeping.  He also complained of nervousness and anxiousness.  Upon mental status evaluation, the Veteran was oriented with no memory impairment, good concentration, normal speech, animated and moderately belligerent mood, without anxiety, mania, or hypomania, or depression.  He denied suicidal or homicidal ideations, plans or intent, and delusions, hallucinations, or paranoia.  His thought processes were normal and his insight and judgment were poor.  The diagnosis was PTSD with an assigned GAF score of 65. 

In a November 2009 VA progress note, the Veteran complained of chronic anxiety, easy agitation, difficulty sleeping, and negative flashbacks, and nightmares.  He denied enjoying hobbies currently and reported he lived with wife, satisfied with this relationship.  He had an 18 year old daughter, with whom he had limited contact.  Upon mental status evaluation, the examiner noted the Veteran appeared calm, pleasant, well-developed, well-nourished, with dysphoric mood/affect.  He was dressed appropriately for season/setting.  Speech had normal rate, rhythm, and volume.  Cognition was intact.  He denied suicidal/homicidal ideation, and there was no current evidence of psychosis.  Insight was good and judgment was intact.  The diagnoses were PTSD and mood disorder with a current GAF score of 60.  

In a February 2010 VA progress note, the Veteran described his mood as stable.  He denied crying spells, rage, or angry outburst.  He reported he avoided arguments by avoiding interactions.  He endorsed fair sleep pattern and appetite.  He reported talking with his friends from military service.  Mental status evaluation indicated the Veteran was calm, pleasant, well-developed, well-nourished, with euthymic mood and affect.  He was more engaged with brighter affect than past visits.  He was dressed appropriately for season/setting.  Speech was with normal rate, rhythm, and volume.  Cognition was intact.  He denied suicidal/homicidal ideation and there was no evidence of psychosis.  Insight was good and judgment was intact.  The diagnosis was PTSD with a GAF score of 60. 

In an October 2011, VA progress note, the Veteran reported he was stressed out as some of his friends were dying.  He complained he felt depressed and the examiner noted he looked dysphoric.  He described anhedonia and reported his sleep was "terrible", both difficulty falling and staying asleep.  Appetite was decreased, and energy was very low.  Upon mental status evaluation, the Veteran was oriented with slow monotonous low volume speech.  His thought process and content appeared linear, his thought content was appropriate.  He denied suicidal or homicidal ideation.  He denied delusions and hallucinations.  His mood was "depressed."  His affect was dysphoric and flat, and mood was congruent.  Insight, judgement, impulse control, and reliability were all adequate.  The diagnosis was PTSD with a GAF score of 55.  The examiner noted he presented emotionally stable. 

During an August 2012 fee-based examination, the examiner specifically noted occupational and social impairment with deficiencies in most areas.  The Veteran reported he was married and raised his daughter from a previous marriage, and his step-son.  After service, he worked as a maintenance man until he was unable because his physical health was deteriorating.  His stated he generally avoided social contact with others.  He had some relationships with men who were in his unit in the Gulf War.  He reported that most of these men had since died from various illnesses.  The Veteran endorsed symptoms of depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, memory loss such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  GAF score of 55 was assigned. 

VA progress notes from August 2003 to September 2014, the Veteran continued to complain of anxiety, irritability, and sleep disturbance including nightmares.  GAF scores of 55 to 58 were assigned in February to March 2005 VA progress notes.  

      1.  Prior to August 9, 2012

Based on all evidence of record, the Board finds that the Veteran is entitled to a disability rating of 50 percent for PTSD for the period prior to August 9, 2012.  The Veteran's symptoms most closely resemble occupational and social impairment with reduced reliability and productivity.  Specifically, the evidence reflects symptoms of impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  These symptoms are specifically considered in the 50 percent disability rating.  The Veteran also had continued complaints of symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss which are specifically contemplated by the 30 percent disability rating.

The Board acknowledges that there is some evidence of symptoms that are contemplated by 70 percent rating; however, the Veteran has not exhibited occupational and social impairment with deficiencies in most areas and the symptoms are not of similar severity, frequency, or duration of those contemplated by the 70 percent disability rating.  There is evidence of some work impairment as a January 1999 private examiner indicated that the Veteran did not possess the ability to interact with peers and supervisors in a standarized work setting; however, this is not a deficiency as a September 2001 private examiner indicated no psychiatric diagnosis and stated that the Veteran ran an international online Christian ministry.  There is no evidence of family relations impairment as the Veteran has been remarried since 1998 and raised his daughter from a previous marriage.  There is evidence of some judgement impairment as a private examiner indicated the Veteran had impaired judgement in private treatment records dated from August 2004 to April 2005 and an October 2009 VA progress note noted poor insight; however, other than the October 2009 note, the VA progress notes dated from March 2005 to October 2011 consistently indicated judgement was intact or adequate.  The Board concedes there is evidence of a thinking deficiency as the Veteran has complained of nightmares, flashbacks, anxiety attacks.  However, while the Veteran complained of problems with anger, there were no reported incidents of violence during the claims period.  There is evidence of some mood impairment as VA and private treatment records indicate the Veteran has a depressed mood; however, depressed mood, without affecting the ability to function independently, appropriately, and effectively, is considered by the 30 percent disability rating.  

The Board recognizes the assessment by the June 2002 VA examiner which indicated that the Veteran has problems with interpersonal relationships and significant social and occupational impairment, and finds that it is consistent with the 50 percent disability rating.  

Furthermore, at no time during the appeals process has the Veteran exhibited or complained of symptoms which indicate total occupational and social impairment.  At no time during this period has the Veteran exhibited or complained of symptoms which indicate total occupational and social impairment.  In this regard, the Veteran demonstrated at least some occupational and social capabilities through his relationship with his wife and online Christian ministry.  Therefore, the Board finds a rating of 50 percent, but no higher, is warranted.

      2.  From August 9, 2012 to October 5, 2012

Based on all evidence of record, the Board finds that the Veteran is not entitled to a disability rating in excess of 70 percent for PTSD for the period from August 9, 2012 to October 5, 2012.  The Veteran's symptoms most closely resemble occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood as specifically noted by the August 2012 fee-based examiner.  

At no time during this period has the Veteran exhibited or complained of symptoms which indicate total occupational and social impairment.  In this regard, the Veteran demonstrated at least some occupational and social capabilities through his relationship with his wife and some of the men in his unit.  Therefore, the Board finds a rating in excess of 70 percent from August 9, 2012 to October 5, 2012 is not warranted.

      3.  All Time Periods 

The Board acknowledges the Veteran's own statements that he is entitled to a higher disability rating.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  The Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  The Board has considered the Veteran's statements that his service-connected PTSD is worse than the assigned ratings and has now granted him increased ratings.  Ultimately, the opinions and observations of the Veteran, however, do not meet the burden for consideration of a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  See Ingram v. Nicholson, 21 Vet.App. 232, 256-57 (2007) ('it is the Secretary who knows the provisions of Title 38 and can evaluate whether there is potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission').

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determination above the Board has considered the statements of the Veteran and his family.  Although the Veteran is competent to describe his symptoms, and in affording those statements full credibility, they do not show that his occupational and social impairment has more closely approximate the schedular criteria for the next higher evaluation of 70 percent.

The Board has also considered whether additional staged ratings are appropriate based on any periods of increased or decreased symptomatology.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that symptoms of the Veteran's PTSD have not undergone any significant increase or decrease so as to warrant additional disability rating at any time during the appeal period.  Accordingly, additional staged ratings are not warranted.

Based on the foregoing, the Board finds that the with consideration of the benefit of the doubt, the evidence is in favor of the assignment of a disability rating of 50 percent prior to August 9, 2012, and a rating of 70 percent from August 9, 2012 to October 5, 2012.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

      C.  Extraschedular

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected psychiatric disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as 'governing norms.'  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted, especially when also noting that a TDIU was granted from August 9, 2012, by the RO in a September 2014 rating decision and the issue of a TDIU prior to August 9, 2012, is further discussed below.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.










							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral pes planus is dismissed.

Entitlement to service connection for a stomach disorder, to include as due to an undiagnosed illness is dismissed.

Entitlement to service connection for a cardiovascular disorder encompassing an atrial flutter and mitral valve lapse is dismissed.

Entitlement to service connection for a left lower leg disorder is dismissed.

Entitlement to service connection for breathing problems, to include as due to an undiagnosed illness is dismissed.

Entitlement to service connection for headaches and fatigue, to include as due to an undiagnosed illness, is dismissed.

Entitlement to service connection for muscle cramps and twitching joint pains, to include as due to an undiagnosed illness, is dismissed.

Entitlement to an increased evaluation for a service-connected laceration of the right frontal area of the head, currently evaluated as 10 percent disabling, is dismissed.

Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD), previously rated as anxiety disorder and sleep disturbance, of 50 percent, but no higher, prior to August 9, 2012, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to a disability rating for posttraumatic stress disorder (PTSD), previously rated as anxiety disorder and sleep disturbance, in excess of 70 percent from August 9, 2012 to October 5, 2012, is denied. 


REMAND

The Veteran asserts he is unemployable due to his service-connected disabilities.  The record also indicates that the Veteran completed the twelfth grade and took one semester of college.  He last worked in maintenance at an apartment complex in October 1998 when he resigned, reportedly for health reasons.

During a December 1998 VA examination, the examiner noted that based on his mental status, the impression included 'not able to have a job.'  In a January 1999 private psychiatric evaluation for Social Security disability purposes, the examiner found that he does not have the ability to sustain concentration and be persistent with work processes nor does he possess the ability to interact with peers and supervisors in a standardized work setting.  A June 2002 VA examiner indicated the Veteran had problems with interpersonal relationships and significant social and occupational impairments.  Additional VA and private evaluations included continued complaints of anxiety, difficulty with concentration, and isolation. 

Prior to August 9, 2012, the Veteran's combined rating was 60 percent which does not meet the schedular criteria for a TDIU.  The Board finds a remand is necessary under 38 C.F.R. § 4.16(b), which allows claims to be referred to the Director of the Compensation and Pension Service for extraschedular consideration any cases of veterans who are unemployable due to service-connected disabilities but do not meet the criteria under 38 C.F.R. § 4.16(a).

Accordingly, the case is REMANDED for the following action:

Refer the issue of entitlement to a TDIU prior to August 9, 2012 to the Director, Compensation and Pension Service, for consideration of whether an extraschedular rating pursuant to 38 C.F.R. § 4.16(b) is warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


